                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                     Criminal No. 19-50(1) (ADM/TNL)
___________________________________

United States of America,

                             Plaintiff,          DEFENDANT’S RESPONSE TO
                                                 GOVERNMENT’S OBJECTIONS
vs.                                              TO REPORT AND
                                                 RECOMMENDATION
Johntez Leondis Randle,                          OF MAGISTRATE JUDGE

                             Defendant.
_
__________________________________

      Defendant Johntez Leondis Randle, by and through counsel, hereby offers the

following response to the government’s objections to the Report and Recommendation of

United States Magistrate Judge Tony N. Leung, filed October 31, 2019. (See ECF Doc.

109 (R&R).) The government makes two objections. First, the government objects to the

finding that the search warrant affidavit provided no nexus to the Brooklyn Park address.

Second, the government objects to the finding that Off. Hamilton’s omission of the

conflicting address information he discovered for Mr. Randle was critical to the finding

of probable cause and merits a Franks hearing. In support of his argument that the Court

should overrule these objections, Mr. Randle now offers the following:




                                             1
                                       ARGUMENT

   I.        THE AFFIDAVIT DID NOT ESTABLISH PROBABLE CAUSE TO BELIEVE THAT
             EVIDENCE OF A CRIME WOULD BE FOUND IN THE BROOKLYN PARK
             ADDRESS.

   Mr. Randle has already argued, in his objections to the R&R, that the affidavit so

clearly failed to establish a nexus to the address that it should not be afforded the benefit

of good faith, see Defendant’s Objections to R&R, ECF 108, at 2–5, so in large part he

will rely on those arguments here to ask that the Court reject the government’s first

objection.

   The government candidly acknowledges that the R&R’s finding that the affidavit

doesn’t actually establish that officers followed Mr. Randle from the alleged buy directly

back to the Brooklyn Park address is a “fair” and “reasonable” one. The government then

suggests that there was another fair and reasonable interpretation of the affidavit in which

it does imply that the officers followed Mr. Randle directly from the alleged buy to

Brooklyn Park.

   But such an inference doesn’t rest on what the affidavit actually says. The government

attempts to fill in the holes in the affidavit with speculation, arguing that the issuing

magistrate “was likely aware [that] controlled purchases of narcotics are typically

conducted under law enforcement surveillance,” and therefore “Officer Hamilton’s

description of the controlled purchase, which included a description of the vehicle in

which Randle arrived, the fact that Randle was a front seat passenger of the vehicle,

would signal that officers were conducting direct surveillance of the transaction.” (Govt

Obj. at 4.) But the affidavit makes no claim that officers directly observed the alleged


                                               2
transaction. It seems at least as likely that an experienced officer would know that

documenting for the magistrate that he or other officers were eyewitnesses to the alleged

transaction would only strengthen probable cause, and so Off. Hamilton’s failure to do so

supports the inference that the officers did not observe the alleged transaction and were

relying exclusively on the CRI’s report.

   Other parts of the affidavit suggest it would be unreasonable to imagine the officers

were present for the alleged buy. As the R&R notes, see R&R at 6, Off. Hamilton says he

“sent CRI to meet with Randle, that he “gave the CRI an amount of pre‐recorded buy

funds and directed them to go to an area of Minneapolis and meet with RANDLE.”

Then, according to the affidavit, “CRI returned and presented to your Affiant an amount

of suspected crack cocaine that they purchased.” Off. Hamilton says he then presented

the CRI with a photo of Mr. Randle so the CRI could identify him as the man who

allegedly sold him crack. It is simply unthinkable that Off. Hamilton would just forget to

mention that he or other officers were also present for the alleged buy and could also

identify Mr. Randle. Contrary to the government’s assertions, the affidavit does not

support a reasonable inference that the officers directly observed the alleged buy.

   It is also significant that the paragraph describing the officers following Mr. Randle

“from the City of Minneapolis to his home” is its own separate paragraph, suggesting a

break from what came before. And again, Off. Hamilton’s failure to directly say that the

officers followed Mr. Randle from the alleged buy, instead vaguely saying they followed

him from “the City of Minneapolis,” strongly suggests that they did not follow him from

the alleged buy. If they did, why not just say so? Moreover, since Off. Hamilton and the


                                             3
other officers were not present for the alleged buy, there must have been some gap of

time before the officers made contact. The affidavit gives no way of estimating how long

that gap was.

   The R&R was correct to find that the affidavit failed to establish that the officers

followed Mr. Randle directly from the alleged buy to the Brooklyn Park address, and Mr.

Randle asks the Court to reject the government’s objection. And, as the government all

but acknowledges, see Govt Objections at 4, this finding breaks the slender thread that

purportedly tied the Brooklyn Park address to criminal activity. As the R&R correctly

concluded, the affidavit here failed to establish a sufficient nexus to search the house.

   II.    THE OMISSION OF MR. RANDLE’S OTHER ADDRESS WAS CLEARLY CRITICAL
          TO THE FINDING OF PROBABLE CAUSE.

   As has been discussed at length, the affidavit in this case provided at best a tenuous

link between alleged criminal activity and the Brooklyn Park address. The only solidity to

that link comes from Off. Hamilton’s assertion that the Brooklyn Park address was Mr.

Randle’s “home,” based on Mr. Randle reporting that address to U.S. Probation.

   As a preliminary matter, Mr. Randle endorses the government’s assertion that “[t]he

parties agree that Officer Hamilton was aware that the addresses listed on Randle’s state

identification card and his vehicle registration was different than the Vera Cruz Lane

address at the time he executed the search warrant affidavit for the Vera Cruz Lane

address.” (Govt Resp. at 5.) However, Mr. Randle cannot endorse the government’s

assertion that “[t]he parties also agree that Officer Hamilton referenced the Vera Cruz

Lane address as Randle’s ‘home’ in the search warrant affidavit because Randle had



                                              4
reported that address as his residence to the United States Probation Office[.]” (Id.) While

Mr. Randle agrees that this is where Off. Hamilton said the address came from, Off.

Hamilton’s motivations and justification for telling the magistrate it was Mr. Randle’s

“home”—when, as the parties agree, he was fully aware there compelling evidence from

two state databases that it was not Mr. Randle’s home—are at the very heart of this

dispute.

   Unsurprisingly, the caselaw the government cites to support its nexus argument, see

Govt Objections at 5–7, is dependent on the home searched actually being the suspect’s

residence, making the question of Mr. Randle’s residence critically important to the

finding of probable cause. The Eighth Circuit has never adopted a per se rule that there

will always be probable cause to search the residences of suspected drug dealers. As the

R&R notes, the Eighth Circuit has noted they have found probable cause “in cases in

which officers have stated that in their experience such an inference is appropriate and in

which a supporting affidavit also described a defendant's continuous course of drug

trafficking activity.” United States v. Ross, 487 F.3d 1120, 1123 (8th Cir. 2007) (citations

omitted and emphasis added).

   Here, Off. Hamilton did not support nexus with any relevant training or experience,

and there was no continuous course of drug activity. There was, at most, one controlled

buy, after which at some point Mr. Randle was seen—once—driving to a house in

Brooklyn Park. The government goes so far as to claim that the magistrate could have

reasonably concluded Mr. Randle “returned home to secure his drug proceeds, his excess

product, packaging materials, or other evidence of the crime he had committed just


                                             5
minutes earlier,” a speculative assertion not at all justified by the affidavit, the available

evidence, or any reasonable inference. (Govt Resp. at 7 (emphasis added).)

   Recklessness in the Franks context may be “inferred from the fact of omission of

information from an affidavit . . . when the material omitted would have been ‘clearly

critical’ to the finding of probable cause.” See United States v. Williams, 477 F.3d 554,

559 (8th Cir. 2007). Officers act with reckless disregard when they knowingly withhold

information that “[a]ny reasonable person would have known . . . was the kind of thing

the judge would wish to know.” United States v. Jacobs, 986 F.2d 1231, 1235 (8th Cir.

1993).

   The withheld information here was exactly the kind of thing a judge would wish to

know. The affidavit, after all, was remarkably thin. It has no course of conduct, but rather

one alleged buy for an unknown amount of crack. The officers did not observe this

alleged buy. After an unknown gap in time, the officers followed Mr. Randle to the

Brooklyn Park address. The affidavit doesn’t even specifically say that Mr. Randle went

inside. It’s unknown how long he stayed there.

   What the magistrate did have was Off. Hamilton’s assertion that this Brooklyn Park

address was Mr. Randle’s “home,” which was at best misleading given that Off.

Hamilton knew that Mr. Randle had registered a Minneapolis address in two official state

databases. Off. Hamilton did not merely withhold from the magistrate his knowledge that

Mr. Randle had conflicting addresses registered in official state databases, but also he

chose to exaggerate what he did have by describing the Brooklyn Park address to the

magistrate as Mr. Randle’s “home.”


                                               6
   The R&R correctly concluded that the omission of the conflicting address information

was clearly critical to the finding of probable cause, and further that a Franks hearing is

necessary to determine whether Off. Hamilton acted deliberately or with reckless

disregard for the truth when he omitted this information. Cf. United States v. Jacobs, 986

F.2d 1231, 1234–35 (8th Cir. 1993) (finding a Franks violation where the affiant

exaggerated the little probable cause he had and omitted conflicting information). Mr.

Randle respectfully asks the Court to reject the government’s objections and adopt the

R&R’s recommendation.



Dated: March 6, 2020                              Respectfully submitted,


                                                  S/Thomas H. Shiah
                                                  Thomas H. Shiah #100365
                                                  331 Second Ave South, Ste 705
                                                  Minneapolis, Minnesota 55401
                                                  (612) 338-0066

                                                  Attorney for Defendant




                                              7
